Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities: the phrase “wherein the first end is captured prevented from exiting the housing” should be amended to recite --wherein the first end is captured and prevented from exiting the housing--.  
  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no mention in the specification of a “concavity” as now recited near the ends of the independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 each introduce “a shoulder” twice.  It cannot be determined if these are the same element.  If not, then different terminology should be used to distinguish between the two shoulders (and antecedent basis added to the specification for the second shoulder).
Claims 1, 8 and 15 each introduce “a concavity on the first end” and “an interior portion of the poppet associated with the opening of the sidewall”.  It cannot be determined if the interior portion and the concavity are the same element.  
Claims 1, 8 and 15 each introduce “a shoulder of the housing that does not overlap any portion of the poppet”.  The term overlap is generally understood to mean “to extend over or past and cover a part of” (merriam-webster.com).  It is not understood how, if the shoulder of the housing does not overlap the poppet, it can contact the poppet to capture and prevent the poppet from exiting the housing.
Claims 1, 8 and 15 each recite “the opening of the poppet”, for which there is insufficient antecedent basis.  Did Applicant intend to recite “the opening of the sidewall”?  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-14 as understood is/are rejected under 35 U.S.C. 103 as obvious over Wilson (US 2009/0013972) in view of Voss (US 5,215,116) or, in the alternative, over Wilson in view of Voss and further in view of Dolejsi (US 4,161,996).
Regarding claim 1, Wilson discloses a bypass valve (valve 34, which opens bypass passage 32), comprising:
a housing (70) defining a chamber (80), the housing including an inlet (76) and an outlet (78) in a sidewall of the housing, both in communication with the chamber (when the valve is open), the chamber including a distal end (the top, as seen in FIGS 3-6) opposite the inlet, a shoulder (of 98, against which 86 seats, as shown in FIG 6) proximate the distal end, a length extending from the distal end to the inlet (inherent and considered clearly met, see the drawings of FIGS 3-6), and a width transverse to the length (inherent and considered clearly met, see the drawings of FIGS 3-6);
a poppet (82) configured to fit within and translate along at least a portion of the length of the chamber, the poppet including a first end (the bottom of 82, as shown in FIGS 3-6) configured to be oriented toward the inlet, a second end (the top of 82) opposite the first end, and a partition (the central part of 82, including the surface which forms the top of bore 90) configured to extend across the width of the chamber (as shown in FIGS 3-6), the poppet further including a sidewall (the annular wall of 82, below the partition) extending from the partition to the first end, the sidewall including an opening (92) therethrough, the partition being configured to contact a fluid (via bore 90); and
a spring (96) configured to fit within the chamber and to bias the poppet towards a first position (as shown in FIG 4) wherein the poppet prevents communication between the inlet and the outlet when the fluid in contact with the partition has a pressure less than or equal to a limit (less than or equal to the pressure which shifts the poppet into the open position of FIG 5), the spring being further configured to compress, thereby allowing the poppet to translate to a second position (of FIG 5) wherein the opening in the sidewall of the poppet aligns with the outlet in the sidewall of the housing when the pressure of the fluid in contact with the partition is greater than the limit (when the pressure is in the range that corresponds to the open position of FIG 5), thereby placing the inlet and the outlet in communication and allowing the fluid to pass therethrough (FIG 5 is the open position of the valve);
wherein failure of the spring would permit the poppet to translate to a third position (as shown in FIG 6) wherein the second end of the poppet contacts the shoulder and the sidewall of the poppet prevents communication between the inlet and the outlet, and wherein the baypass valve is configured to prevent the poppet from translating to the third position due to excessive pressure of the fluid (same as in Applicant’s invention, as described in Applicant’s Pre-Grant Publication at para. 0020, by virtue of Wilson’s spring which resists motion of the poppet due to the spring stiffness that acts in opposition to pressure above the valve-opening pressure range, and also by virtue of the range of overlapping positions between Wilson’s elements 78 and 92); and
wherein the partition (the central part of 82, including the surface which forms the top of bore 90) segregates the chamber (80) from an interior portion (90) of the poppet associated with the opening of the sidewall so that fluid contacting the sidewall cannot enter the chamber (fluid cannot flow through the partition), 
wherein the poppet comprises a concavity on the first end (as understood, 90),
Wilson does not disclose wherein the first end is captured prevented from exiting the housing by a shoulder of the housing that does not overlap any portion of the poppet.  Voss teaches that it was known in the art at the time of filing to form a similar valve, wherein the first end of a similar poppet is captured prevented from exiting the housing by a shoulder (of housing part 85, against which the bottom of 10 seats; FIG 1) of the housing that does not overlap any portion of the poppet (as understood, see FIG 1, the inner surface of 10 is closer to the axis than the inner surface of the shoulder of 85 against which 10 abuts).  To better retain Wilson’s poppet within the housing while avoiding unnecessary flow resistance, it would have been obvious to capture and prevent the first end from exiting the housing by a shoulder of the housing that does not overlap any portion of the poppet, as similarly taught by Voss.
Should it be determined that Wilson’s partition does not “segregate the chamber from an interior portion of the poppet associated with the opening of the sidewall so that fluid contacting the sidewall cannot enter the chamber”, then see Dolejsi, which teaches that it was known in the art at the time of filing to form such a partition (at the end of lead line 12) such that it segregates a similar chamber (21) from a similar interior portion of the poppet (on the left of 12, FIG 1) associated with an opening of a sidewall so that fluid contacting the sidewall cannot enter the chamber (fluid cannot flow through the partition).  To reduce the number of parts required to hold the bottom of Wilson’s spring, it would have been obvious to form Wilson’s poppet such that the partition segregates the chamber from an interior portion of the poppet associated with the opening of the sidewall so that fluid contacting the sidewall cannot enter the chamber, as claimed by Applicant and taught by Dolejsi.  (Note that Dolejsi also teaches the use of a seal (24) and vent (22), and that it also would have been obvious to use these features with Wilson’s valve to prevent leaks and prevent pressure build-up in Wilson’s chamber, respectively.)
Regarding claim 2, Wilson discloses the bypass valve of claim 1, wherein the housing (70) comprises a body (72) and a cap (74), the cap being configured to threadably engage the body (as shown in FIGS 3-6).
Regarding claims 3, Wilson discloses/renders obvious the invention as claimed with exception to “the chamber includes a recess distal of the shoulder, the recess being configured to receive a distal end of the spring, and wherein the poppet further includes a cavity distal of the partition configured to receive a proximal end of the spring”.  However Voss teaches (see FIG 2) that it was known in the art at the time of invention to form a similar valve wherein a similar chamber includes a recess (in which the top of spring 74 is located) distal of a similar shoulder (against which the top of 10 seats), the recess being configured to receive a distal end of the spring (see FIG 2), and wherein a similar poppet (10) further includes a cavity (in which the lower part of spring 11 is located) distal of a partition (23) configured to receive a proximal end of the spring.  To reduce the weight and inertia of Wilson’s poppet and secure the distal end of Wilson’s spring, it would have been obvious to use “the chamber includes a recess distal of the shoulder, the recess being configured to receive a distal end of the spring, and wherein the poppet further includes a cavity distal of the partition configured to receive a proximal end of the spring”, as taught by Voss.
Regarding claim 4, each of Wilson and Voss disclose wherein the chamber is at least in part cylindrical and an outer surface of the poppet is at least in part cylindrical.
Regarding claim 5, Wilson discloses wherein an exterior of the cap is configured for engagement with a tool (it is a six-sided polygon and could be engaged by a wrench or pliers).
Regarding claim 6, Wilson does not disclose the spring failure indicator.  However valve position indicators (windows, electro-magnetic indicators, etc.) were well-known in the art at the time of invention (taken as admitted prior art because Applicant did not traverse the prior assertion of well-known status) and it would have been obvious to use such an indicator to indicate the position of Wilson’s valve.  Accordingly, the indicator would also be capable of indicating spring failure, same as in Applicant’s invention (see Applicant’s description of the spring failure indicator, para. 0023, PG pub).
Regarding claim 7, Wilson discloses wherein the housing includes a second outlet (two openings shown which correspond to element 78, see FIGS 4-6), but does not disclose the poppet to include a second opening in the sidewall.  However Voss teaches that it was known in the art at the time of invention to include a poppet with a second opening (15) in the sidewall, and it would have been obvious to include a second opening in the sidewall of Wilson’s poppet in order to decrease flow resistance through the valve.
Regarding claims 8-14, Wilson discloses a fluid movement system, comprising: a channel (32, inside of element 18, see FIG 2) configured to permit the movement of a fluid therethrough; a pump (16, of FIG 1) connected to the channel (via 26), wherein the pump is configured to move the fluid through the channel; and a bypass valve (34) connected to the channel (32) upstream of from the pump (fluid leaves bypass valve 34, then goes to 36, then to 12, 14 and pump 16).  Regarding mapping of the structure and function of the bypass valve, see the analyses of claims 1-7 above, which use analogous language.

Claims 15-20 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Maresko (US 4,844,202) in view of Wilson and Voss (or in view of Wilson, Voss and Dolejsi), and further in view of either Watkins (US 2016/0046369) or Salyer (US 2009/0145998) or Ballew (US 2005/0127238) or Vincent (US 5,853,144) or Kenigsberg (US 4,111,386).
Maresko discloses an aircraft with a gearbox with an oil-distribution system therein, the oil-distribution system comprising a channel (202) configured to permit the movement of oil therethrough, a pump (234, 200) connected to the channel (at least indirectly connected), wherin the pump is configured to move the oil through the channel (considered clearly met); and a bypass valve (212, 216, or 220) connected to the channel upstream of the pump (upstream of both pumps, since it’s a closed circulating system).  
Maresko does not disclose the specific recitations of the bypass valve.  However Wilson in view of Voss (or Wilson in view of Voss and Dolejsi) teaches that such bypass valves were known/obvious in the art at the time of filing (see the anticipation analyses/obviousness of claims 1 and 2 above).  To similarly control the bypass fluid in Maresko’s oil-distribution system, it would have been obvious to use a bypass valve, as claimed by Applicant and taught by Wilson and Voss (or Wilson in view of Voss and Dolejsi).
Maresko does not disclose the aircraft to comprise a fuselage, rotor and blades as claimed.  However any one of Watkins, Salyer, Ballew, Vincent and Kenigsberg teaches that it was known in the art at the time of invention to use embody an aircraft using a fuselage, rotor and blades (considered clearly met without mapping these elements).  To provide lift, thrust and carry a payload using Maresko’s aircraft, it would have been obvious to include a fuselage, rotor and blades as claimed and as was known in the art.
Regarding the other claimed limitations, see the analyses of claims 1-14 immediately above, which use the same claim terminology as claims 15-20.


Response to Arguments
Applicant's arguments filed 12/20/20 have been fully considered but they are not persuasive.  The arguments amount to a plain assertion that Wilson does not disclose the amended feature.  However, as explained in the rejection above, Voss disclose this feature in Figure 1, and Voss is relied upon for rendering this feature (the non-overlapping shoulder which captures the poppet) obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007 and Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
8/24/22